Citation Nr: 1043786	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-28 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease.

2.  Entitlement to service connection for renal cyst, right 
kidney.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to an initial compensable rating for the 
Veteran's service-connected status post bunionectomy, with 
bilateral hallux valgus.

5.  Entitlement to an initial compensable rating for the 
Veteran's service-connected maxillary sinusitis.

6.  Entitlement to an initial compensable rating for the 
Veteran's service-connected hypertension.

7.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities under 38 C.F.R. 
§ 3.324.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to October 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

The Veteran testified at a Travel Board Hearing before the 
undersigned Acting Veterans Law Judge in June 2010.  A transcript 
of that proceeding has been associated with the claim file.

The Veteran submitted additional evidence, without a waiver of 
initial RO review and consideration, following the most recent 
supplemental statement of the case issued in July 2008.  
Normally, absent a waiver, a remand is necessary when evidence is 
received by the Board that has not been considered by the RO.  
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Some of the evidence submitted addresses the 
issue of fibrocystic breast disease.  However, in view of the 
favorable outcome with respect to this issue, there is no 
prejudice to the Veteran in making a decision on that issue.  See 
38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet App 384 (1993).  
The remainder of the evidence submitted is either not pertinent 
to the other issues on appeal or is duplicative of evidence 
already of record.  Accordingly, the Board concludes that there 
is no prejudice in proceeding with consideration of the remaining 
issues without affording the RO an opportunity to issue an 
additional supplemental statement of the case.   

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to compensable ratings for sinusitis 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's fibrocystic breast disease is presumed to have 
manifested during active service.  

2.  The Veteran does not currently have a renal cyst of the right 
kidney or any residuals thereof. 

3.  The Veteran's service-connected status post bunionectomy, 
with bilateral hallux valgus, is not manifested by severe hallux 
valgus equivalent to amputation of the great toe, nor has it been 
operated upon with resection of the metatarsal head.  

4.  The evidence of record fails to demonstrate that the 
Veteran's noncompensable service-connected disabilities clearly 
interfere with her normal employability. 



CONCLUSIONS OF LAW

1.  Fibrocystic breast disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

2.  The criteria for service connection for a renal cyst of the 
right kidney have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

3.  The criteria for an initial compensable evaluation for the 
Veteran's service-connected status post bunionectomy, with 
bilateral hallux valgus, have not been met. 38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2010).

4.  The schedular criteria for a compensable evaluation based on 
multiple noncompensable service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.324 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in September 2005, November 
2005, June 2006, June 2008 and June 2010.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, § 5103(a) now 
requires that the Secretary notify claimants generally that, to 
substantiate a claim, they must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  However, the Board notes that 
the Veteran's claim of entitlement to a compensable rating for 
status post bunionectomy, with bilateral hallux valgus, 
originates from the grant of service connection for that 
disability.  Consequently, Vazquez-Flores is inapplicable.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran first claimed entitlement to service connection for 
status post bunionectomy with bilateral hallux valgus, 
fibrocystic breast disease, bilateral hearing loss and a renal 
cyst of the right kidney in August 2005.  In a February 2006 
rating decision the RO granted entitlement to service connection 
for status post bunionectomy with bilateral hallux valgus and 
assigned a noncompensable rating effective from August 10, 2005, 
the date the Veteran first filed her claim.  That rating decision 
also denied entitlement to service connection for fibrocystic 
breast disease, bilateral hearing loss and a renal cyst of the 
right kidney and denied entitlement to a 10 percent evaluation 
based on multiple, noncompensable service-connected disabilities.  
A second rating decision issued in September 2006 continued each 
of those determinations.  The Veteran submitted a Notice of 
Disagreement (NOD) with those ratings in October 2006.  The RO 
issued a Statement of the Case (SOC) in July 2007, and in August 
2007 the Veteran filed a Substantive Appeal (VA Form 9). 

Polycystic Breast Disease

The Veteran contends that she is entitled to service connection 
for fibrocystic breast disease.  In general, service connection 
will be granted for a disability resulting from an injury or 
disease incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic diseases, such as asthma, when the 
disease is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

Fibrocystic breast disease was not noted on service enlistment 
examination.  The Veteran's service treatment records indicate 
that the Veteran was first diagnosed with that condition during 
service.  Several cysts were drained and there was no evidence of 
malignancy.   

In July 2006, the Veteran was afforded a VA examination.  At the 
time of examination, a history of fibrocystic breast disease 
dating back fifteen years was noted.  During the examination the 
Veteran stated that she was not receiving any treatment for that 
condition.  A physical examination of the breasts indicated 
findings within normal limits.  No mastectomy was noted.  The 
examiner diagnosed the Veteran with fibrocystic breast disease 
with subjective factors of pain in the breasts.  

During the Veteran's June 2010 hearing before a Veterans Law 
Judge the Veteran stated that she was not having current problems 
with her fibrocystic breast disease because she had determined 
that calcium helps fight the cysts.  

As outline above, fibrocystic breast disease was not noted on 
service entrance examination and so the Veteran is presumed to 
have been in sound condition as to such disease at service entry.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The evidence of record 
indicates that the Veteran first experienced fibrocystic breast 
disease several years after her entry into service, and that this 
condition persisted after service despite a lack of flare-ups.  

The RO apparently denied the Veteran's claim because fibrocystic 
breast disease was not considered a pathological condition, but a 
physiologic or normal and nonpathologic finding occurring in 
about two-thirds of women, and as a physiologic finding, it was 
not a disability within the meaning of the law for payment of 
compensation.  This statement was taken from VA Fast Letter 99-
115 (November 1999), which self-rescinded in December 1, 2000, 
and is no longer in effect.  

The Board finds that fibrocystic breast disease was incurred in 
service.  Accordingly, service connection for that condition is 
warranted and the appeal is allowed as to that issue. 

Renal Cyst, Right Kidney

The Veteran has also claimed entitlement to service connection 
for a renal cyst of the right kidney.  As indicated above, to 
prevail on a claim of service connection on the merits, there 
must be medical evidence of (1) current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 3d 1163, 
1166 (Fed. Cir. 2004).  If the Veteran fails to demonstrate any 
one element, denial of service connection will result.

The Veteran's service treatment records show that the Veteran was 
treated for polynephritis and a hemorrhagic renal cyst during 
service.  The cyst was drained and there was no evidence of 
recurrence or of a chronic condition or residuals during service.  

Following service, in July 2007, the Veteran was afforded a VA 
examination.  A renal ultrasound was performed.  The right kidney 
measured 9.7 centimeters in length.  No mass or hydronephoris was 
indicated.  The VA examiner determined that there was no 
pathology present to render any diagnosis.    

During the Veteran's June 2010 hearing before a Veterans Law 
Judge she stated that during service a renal cyst was diagnosed 
and drained.  She indicated having been sent to urology in 1998 
and that she was prescribed antibiotics.  She also stated that 
she has had no renal issues since and that she has not had to go 
to the doctor for any treatment for that condition.  

The Board finds that the Veteran has not demonstrated any 
evidence of a current disability which is shown to be related to 
the Veteran's in-service renal cyst, right kidney.  The Board has 
considered the Veteran's contentions, but finds that service 
connection is not warranted because there is no persuasive 
evidence that the Veteran actually has a current renal cyst or 
any residuals thereof.  

As there is a preponderance of evidence against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the Board finds that service connection for a renal 
cyst of the right kidney is not warranted. 

Status Post Bunionectomy, with Bilateral Hallux Valgus

In addition, the Board notes that the Veteran has claimed 
entitlement to an initial compensable rating for her service-
connected status post bunionectomy, with bilateral hallux valgus.  
Essentially, the Veteran contends that the evaluation assigned 
for that condition does not accurately reflect the severity it 
severity.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

The Veteran's status post bunionectomy, with bilateral hallux 
valgus, is currently rated as noncompensable under Diagnostic 
Code 5280.  Under Diagnostic Code 5280, hallux valgus warrants a 
10 percent evaluation if it is severe and equivalent to 
amputation of the great toe, or if it is operated with resection 
of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

The report from a July 2006 VA examination indicates that this 
condition has existed since 1992.  During that examination the 
Veteran stated that she has localized pain which occurs once a 
week and lasts for roughly two hours.  The Veteran described the 
pain as aching in nature, sharp in nature and cramping in nature 
and rated the pain as a 6 out of 10.  She indicated that the pain 
is elicited by physical activity and is relieved by rest.  She 
also reported that she is able to function without the use of 
medication.  No residuals were noted from the bunionectomy 
performed in 1992 and no functional impairment was noted by the 
examiner.  Physical examination did not indicate any need for an 
assistive device for ambulation.  There was also no tenderness, 
weakness, edema, atrophy or disturbed circulation noted with 
regard to either foot.  The examiner also stated that there was 
no pes planus, pes cavus, hammer toes, hallux rigidus or Morton's 
Metatarsalgia present.  Hallux valgus of both feet was indicated, 
and the degree of angulation was slight with no resection of the 
metatarsal head present.  There was no limitation with standing 
and walking.  Diagnostic imaging showed some lytic defect 
involving the medial margin of the distal first mediotarsal 
bilaterally, but there were no acute abnormalities.  

During the Veteran's June 2010 hearing before a Veterans Law 
Judge the Veteran reported that she tries not to wear pointy-toed 
shoes or boots and that she sometimes has pain.  She stated that 
the condition had not become any worse since the July 2006 VA 
examination and that she deals with it entirely on her own.  

The medical evidence of record does not show that the Veteran has 
ever had a surgical resection of the metatarsal head of either 
foot.  Accordingly, a compensable evaluation is not warranted for 
either foot under that provision of Diagnostic Code 5280.  The 
medical evidence of record does show that the Veteran's bilateral 
hallux valgus cause significant pain and limitation, however, 
these manifestations do not rise to a level equivalent to 
amputation of either great toe.  Specifically, the July 2006 VA 
examination report specifically stated that the Veteran had a 
slight degree of angulation.  The Board thus finds that, despite 
the reported pain and disability that the Veteran experiences, 
the disability is not equivalent to amputation of either great 
toe, as the Veteran has at least a small to moderate amount of 
range of motion.  Accordingly, a compensable evaluation is not 
warranted for the Veteran's status post bunionectomy, with 
bilateral hallux valgus.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in 
order.  However, as the assigned noncompensable evaluation 
reflects the degree of impairment shown since the date of the 
grant of service connection there is no basis for staged ratings 
with respect to these claims.  Fenderson, 12 Vet. App. at 126.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating for status post bunionectomy, with bilateral 
hallux valgus, is not warranted for any point during the course 
of the claim.  As the preponderance of the evidence is against 
the claim, it must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In addition, consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  That 
provision provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, a veteran may 
be awarded a rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the disability 
at issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned therein.  
What the Veteran has not shown in this case is that her service-
connected condition has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or inadequate 
at any time during the current appeal.  The disability has not 
required frequent periods of hospitalization and there is no 
evidence of any interference with his employment such as periods 
of frequent hospitalizations, surgeries or inability to perform 
required tasks due to the condition.  As the Veteran's impairment 
is adequately contemplated by the rating criteria referral for 
consideration of an extraschedular rating is not warranted.  Thun 
v. Peake, 22 Vet. App. 111 (2008).


Entitlement to Combined 10 Percent Evaluation under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as to 
clearly interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the Schedule 
for Rating Disabilities the rating agency is authorized to apply 
a 10-percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324.

The provisions of 38 C.F.R. § 3.324 are predicated on the 
existence solely of noncompensable service-connected 
disabilities.  As such, once a compensable evaluation for any 
service-connected disability has been awarded, the applicability 
of 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 
Vet. App. 532, 541 (1993). 

In the instant case, service connection was awarded in a February 
2006 rating decision for status post bunionectomy with bilateral 
hallux valgus, sinusitis and hypertension.  Each of these 
disabilities was assigned a noncompensable rating.  

Upon review of the probative and competent medical evidence of 
record, the Board finds that the Veteran is not entitlement to a 
10 percent evaluation under 38 C.F.R. § 3.324 because her 
multiple noncompensable service-connected disabilities do not 
interfere with her normal employability.  In this regard, the 
Board notes that the evidence does not show that the Veteran's 
service-connected disabilities cause any notable functional 
limitation which would clearly interfere with normal employment 
or have any measurable negative effect on her employability 
during the appeal period.  Therefore, the Veteran is not 
entitlement to a compensable evaluation under the provisions of 
38 C.F.R. § 3.324 (2010). 


ORDER

Entitlement to service connection for fibrocystic breast disease 
is granted. 

Entitlement to service connection for a renal cyst, right kidney, 
is denied. 

Entitlement to an initial compensable rating for status post 
bunionectomy, with bilateral hallux valgus, is denied.  

Entitlement to a combined 10 percent evaluation based on 
multiple, noncompensable service-connected disabilities is 
denied. 


REMAND

The Veteran has also claimed entitlement to service connection 
for bilateral hearing loss and entitlement to initial compensable 
ratings for her service-connected sinusitis and service-connected 
hypertension.  A review of the claims file reveals that further 
action on these issues is necessary prior to final appellate 
review.  Accordingly, further appellate consideration on these 
issues will be deferred and they are remanded to the RO/AMC for 
the action described below.

The Veteran first claimed entitlement to service connection for 
these conditions in August 2005.  In a February 2006 rating 
decision the RO granted entitlement to service connection for 
hypertension, status post bunionectomy with bilateral hallux 
valgus, and sinusitis.  Noncompensable ratings were assigned for 
each of those conditions, effective from August 10, 2005, the day 
the Veteran first filed her claim.  That rating decision also 
denied entitlement to service connection for bilateral hearing 
loss.  A second rating decision issued in September 2006 
continued those determinations.  The Veteran submitted a Notice 
of Disagreement (NOD) with that rating decision in October 2006.  
The RO issued a Statement of the Case (SOC) in July 2007, and in 
August 2007 the Veteran filed a Substantive Appeal (VA Form 9). 

The Veteran has stated that she has bilateral hearing loss as a 
result of her time in service.  The RO's denial of entitlement to 
service connection for that condition indicates that there was no 
evidence of hearing loss during service, including during the 
Veteran's discharge examination in September 1999.  During her 
June 2010 hearing before a Veterans Law Judge the Veteran stated 
that she has significant noise exposure in service and first 
began noticing a decline in her hearing acuity roughly eight 
years earlier.  The Board finds that the Veteran is competent to 
testify as to thing which come to her through her senses. 

In addition, the Board notes that VA must provide a medical 
examination in connection with a service connection claim when 
the record (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an event, 
injury or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

As such, based on this evidence and the Court's decision in 
McLendon, a VA medical examination and opinion are needed to 
determine whether the Veteran satisfies the minimum requirements 
of 38 C.F.R. § 3.385 and, if she does, to determine whether any 
current bilateral hearing loss is attributable to her military 
service, and especially to any in-service acoustic trauma 
reported by the Veteran.  

The Veteran has also argued that the evaluations assigned for her 
service-connected sinusitis and service-connected hypertension do 
not accurately reflect their severity.  Most recently, during the 
Veteran's June 2010 hearing before a Veterans Law Judge, the 
Veteran stated that her sinusitis has become significantly worse 
than indicated in the July 2006 VA examination.  Furthermore, the 
Veteran stated that she was on medication to treat her 
hypertension.  A review of the Veteran's testimony suggests that 
these conditions may need to be rated higher than previously 
indicated.  

The Board notes that the Veteran's most recent and only VA 
examination was in July 2006, more than four years ago.  The 
report from that examination indicates that the Veteran was not 
receiving any treatment for her hypertension and makes no mention 
of continuous medication.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that where a veteran claims 
that a disability is worse than when previously rated, and the 
available evidence is too old to adequately evaluate the current 
state of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Accordingly, the 
Board finds that a new examination is necessary to reach a 
decision on the Veteran's claim for a compensable rating for 
sinusitis. 

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask her to provide information on all private 
treatment records indicating treatment for 
her claimed hearing loss, sinusitis and 
hypertension since July 2006.  If the Veteran 
indicates that she has received any other 
treatment or evaluations, the RO/AMC should 
obtain and associate those records with the 
claims file.  Any negative responses received 
must be associated with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran to for a VA audiological 
examination to determine whether she current 
has hearing loss as defined by VA regulation, 
38 C.F.R. § 3.385.  The examination must 
include audiometric testing and speech 
recognition testing using the Maryland CNC 
Test.  Based on the test results and a review 
of the claims file, and assuming the Veteran 
has sufficient hearing loss to meet the 
threshold minimum requirements of 38 C.F.R. 
§ 3.385, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more 
probable) that the Veteran's current 
bilateral hearing loss is a result of her 
military service.  The examiner should also 
comment on the clinical significance of any 
post-service acoustic trauma.  A complete 
rationale for each opinion offered must be 
included in the report and an explanation of 
the principles involved would be of 
considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

3.  The Veteran should schedule the Veteran 
for appropriate VA examinations to determine 
the severity of her service-connected 
sinusitis and hypertension.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's 
sinusitis and hypertension in detail.  
Notation should also be made as to the degree 
of functional impairment attributable to the 
Veteran's sinusitis and/or the Veteran's 
hypertension.  A clear rationale for all 
opinions would be helpful and a discussion of 
the facts and principles involved would be of 
consideration assistance to the Board.

4.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


